 

 

Case 1:18-cv-06769-GBD-KHP Document 49 Filed 01/04/21 Page 1 of 1

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 42™ St. Suite 4510 Telephone: (212) 317-1200
New York, New York 10165 Facsimile: (212) 317-1620

gnaydenskiy@faillacelaw.com

December 16, 2020

BY ECF

Honorable George B. Daniels
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

 

Re: Santos de Oliveira, et al. v. Scores Holding oe Ae 7 ‘al
U.S.D.C., S.D.N.Y. Index No. 18-cv-6769 (GBD)

Dear Judge Daniels:

We represent Plaintiff in the above referenced matter. We write, jointly with Defendants,
to respectfully request that the December 17, 2020 conference be adjourned. and a 3 month
deadline to complete discovery!.

We thank the Court for its attention to this matter.

Respectfully Submitted,
Guen | /s/ Gennadiy Naydenski

Gennadiy Naydenskiy
xe O
bie bs Dirarko

. Corse Daniels, U.S.D.J.

Dated: JAY 4 Yor

 

' We respectfully request that the next conference be held remotely.

Certified as a minority-owned business in the State of New York
